 

Exhibit 10.15

 

 

 

 

 

 

DMIH LIMITED

(as Grantor)

 

 

OBSIDIAN AGENCY SERVICES, INC.

(as Collateral Agent for the Secured Parties)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY DEED

(DEBENTURE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William Fry

Solicitors

Fitzwilton House

Wilton Place

Dublin 2

www.williamfry.ie

 

© William Fry 2014

 

019068.0006.JCH

 

 

--------------------------------------------------------------------------------

 

 

CONTENTS

SECTION 1.0 - INTERPRETATION


5 

1.1     Credit Agreement


5 

1.2     Additional Definitions


5 

1.3     Interpretation


9 

1.4     Certificates


10 

1.5     Intercreditor Agreement


11 

SECTION 2.0 - NATURE OF SECURITY AND COVENANT TO PAY


11 

2.1     Nature of Security


11 

2.2     Covenant to Pay


12 

SECTION 3.0 - FIXED CHARGES, ASSIGNMENTS AND FLOATING CHARGE


12 

3.1     Fixed Charges


12 

3.2     Assignments


13 

3.3     Non-assignable


14 

3.4     Floating Charge


14 

3.5     Crystallisation of Floating Charge


15 

3.6     Negative Pledge


16 

3.7     After Acquired Property


16 

3.8     Validity of Charges


16 

3.9     Continuing Obligations


16 

3.10   Proviso for Redemption/Release/Reassignment


17 

SECTION 4.0 - ENFORCEABILITY OF SECURITY


17 

4.1     Events of Default


17 

SECTION 5.0 - RIGHTS AND POWERS OF THE LENDER


17 

5.1     Entry into Possession


17 

5.2     Further Right of Possession


18 

5.3     Power of Sale


18 

5.4     Power of Leasing and Accepting Surrenders


18 

5.5     Power to Conduct Business


18 

5.6     Due Date for Statutory Purposes


19 

5.7     Non-applicability of Sections 92 and 94 of the Act


19 

5.8     Position of Third Parties


19 

5.9     Receipt of Collateral Agent Good Discharge


19 

5.10   Application of Monies


19 

SECTION 6.0 - APPOINTMENT OF RECEIVER


20 

6.1     Power of Appointment


20 

6.2     Powers of Receiver to Borrow


22 

6.3     Application of Monies by Receiver


22 

6.4     Liability of the Collateral Agent and Receiver


22 

6.5     Receiver Agent of the Grantor


22 

6.6     Section 108 of the Act


23 

SECTION 7.0 - CONTINUING SECURITY, ETC.


23 

7.1     Continuing Security


23 

7.2     Opening of New Accounts


23 

7.3     Reinstatement


23 

7.4     Waiver of Defences


23 

7.5     Additional Security


24 

SECTION 8.0 - SHARES


24 

8.1     Covenants relating to Shares


24 

8.2     Deposit of Title Documents


25 

8.3     Changes to Rights


25 

8.4     Calls


25 

8.5     Other Obligations in respect of Shares


25 

8.6     Voting and Dividend Rights


25 

SECTION 9.0 - SECURITY ACCOUNTS


26 

9.1     Covenants relating to Security Accounts


26 

9.2     Security Accounts


26 

9.3     Withdrawals


26 

9.4     Notices of Charge


26 

SECTION 10.0 - BOOK DEBT RECEIVABLES ACCOUNT


26 

10.1     Covenants relating to Book Debt Receivables Account


26 

10.2     Book Debt Receivables Account


26 



2

--------------------------------------------------------------------------------

 

 

10.3     Receipts


26 

10.4     Withdrawals


27 

10.5     Notices of Charge


27 

10.6     Legal Assignment


27 

SECTION 11.0 - RELEVANT CONTRACTS/INSURANCES


27 

11.1     Covenants relating to Relevant Contracts and Insurances


27 

11.2     Preservation


27 

11.3     Further Undertakings


28 

11.4     Notices of Assignment


28 

SECTION 12.0 - INTELLECTUAL PROPERTY


28 

12.1     Covenants relating to Intellectual Property


28 

12.2     Intellectual Property


28 

SECTION 13.0 - GENERAL PROVISIONS


29 

13.1     Assignment


29 

13.2     Consolidation


29 

13.3     Protection of Purchaser


29 

13.4     No Waivers, Remedies Cumulative


29 

13.5     Set-off


29 

13.6     Preferential Claims


29 

13.7     Power of Attorney


29 

13.8     Waiver


30 

13.9     Enforcement of Other Rights


30 

13.10     Appropriations


30 

13.11     Authority of the Collateral Agent


30 

13.12     Duty; Obligations and Liabilities


31 

13.13     Obligations and Liabilities with respect to Security Assets


31 

13.14     Confirmation of Role of Collateral Agent and Additional Powers


31 

13.15     Notices


31 

13.16     Non-Competition


32 

13.17     Counterparts


32 

13.18     Governing Law and Jurisdiction


32 

SCHEDULE 1


34 

Scheduled Property


34 

SCHEDULE 2


35 

PART 1


35 

The Fixtures and Fittings


35 

PART 2


35 

The Relevant Contracts


35 

PART 3


35 

The Licences


35 

PART 4


35 

The Shares


35 

PART 5


35 

The Intellectual Property


35 

PART 6


35 

The Security Accounts


35 

PART 7


35 

The Book Debt Receivable Account


35 

SCHEDULE 3


36 

PART 1


36 

Form of Letters for Security Account


36 

PART A


36 

Notice to Account Bank


36 

PART B


38 

Acknowledgement of Security Account Bank


38 



3

--------------------------------------------------------------------------------

 

 

PART 2


39 

Forms of Letter for Contracts


39 

PART A


39 

Notice to Counterparty


39 

PART B


40 

Acknowledgement of Counterparty


40 

PART 3


41 

PART A


41 

Notice of Assignment of Insurances


41 

PART B


43 

Letter of Undertaking


43 

PART 4


45 

Form of notice to and acknowledgement from bank operating Book Debt Receivables
Account


45 

 

 





4

--------------------------------------------------------------------------------

 

 

THIS DEED is made on August 6, 2014

BETWEEN:

 

(1)DMIH LIMITED, a company incorporated in Ireland with registered number 494291
and having its registered office at Arthur Cox Building, Earlsfort Terrace,
Dublin 2 (the “Grantor”); and

 

(2)OBSIDIAN AGENCY SERVICES, INC. as collateral agent for the Secured Parties
(the “Collateral Agent”).

 

RECITALS

A.Rightside Group, Ltd., the direct parent company of the Grantor, has entered
into the Credit Agreement with, amongst others, the Lenders and the Collateral
Agent.

 

B.It is a condition of the Credit Agreement that the Grantor enter into this
Deed in favour of the Collateral Agent, for the benefit of the Collateral Agent
and the benefit of the other Secured Parties.

 

C.The Grantor and the Collateral Agent intend this document to have effect as a
Deed.

 

D.The Directors of the Grantor are satisfied that it is in the best interests of
and for the corporate benefit of the Grantor to enter into this Deed.

 

E.The Collateral Agent enters into this Deed as collateral agent for the Lenders
in accordance with the terms set out in the Credit Agreement and this Deed.

 

THIS DEED WITNESSES as follows:

SECTION 1.0 - Interpretation

1.1Credit Agreement

Capitalised terms used in this Deed shall have the same meaning in this Deed as
in the Credit Agreement unless otherwise provided in this Deed.

1.2Additional Definitions

In this Deed (including the Recitals) the following expressions shall, unless
the context otherwise requires, have the following meanings, namely:

1.2.1"Act", the Land and Conveyancing Law Reform Act 2009;

1.2.2"Account Bank", such bank as shall be approved by the Collateral Agent;

1.2.3"Assigned Property", all assets and property assigned by this Deed and such
expression shall include any part or parts of the Assigned Property;

1.2.4"Book Debt Receivables", all present and future book debts and other debts,
rentals, sales proceeds, royalties, fees, revenues, value added tax and monetary
claims and all other amounts at any time recoverable or receivable by, or due or
owing to, the Grantor (whether actual or contingent and whether arising under
contract or in any other manner whatsoever) together with:

(a)the benefit of all rights, guarantees, Lien and remedies relating to any of
the foregoing (including without limitation, claims for damages and other
remedies for non-payment of the same, all entitlements to interest, negotiable
and non-negotiable instruments, indemnities, reservations of



5

--------------------------------------------------------------------------------

 

 

property rights, rights of tracing and unpaid vendor's liens and similar
associated rights);

(b)all things in action which may give rise to a debt, revenue or claim and all
other rights and remedies of whatever nature in respect of the same; and

(c)all proceeds of any of the foregoing;

1.2.5"Book Debt Receivables Account", the bank account(s) in the name of the
Grantor as more particularly listed in Part 7 of Schedule 2 (Book Debt
Receivables Account) and with the banks and bearing the account numbers set out
therein, or any account or accounts replacing the same from time to time (in
whatever currency) and the debt represented thereby;

1.2.6“Business”, the business associated with managing, marketing and operating
registries with respect to any gTLDs delegated by ICANN (including pursuant to
the terms of the Business and Asset Transfer Agreement), which are operated in
accordance with any registry agreement;

1.2.7“Business and Assets Transfer Agreement”, a business and asset transfer
agreement dated 17 November 2012 between United TLD HoldCo Ltd. and the Grantor;

1.2.8“Business Intellectual Property Rights”, Intellectual Property Rights
owned, used or held exclusively or predominantly in, or in connection with, the
Business;

1.2.9"Charged Property", all property and assets charged by this Deed, the
Floating Charge Property and the Scheduled Property and such expression shall
include any part or parts of the Charged Property;

1.2.10"Companies Acts",  the Companies Acts 1963 to 2013 and Parts 2 and 3 of
the Investment Funds, Companies and Miscellaneous Provisions Act 2006, the
Companies (Amendment) Act 2009 and the Companies (Miscellaneous Provisions) Act
2009, including all Acts of the Oireachtas and statutory instruments which are
to be read as one with, or construed or read together as one with, such Acts and
Parts 2 and 3 of the Investment Funds, Companies and Miscellaneous Provisions
Act 2006, and every statutory modification or re-enactment thereof for the time
being in force (or, where the context so admits or requires, any one or more of
such Acts;

1.2.11“Credit Agreement“, the credit agreement dated on or about the date of
this Deed between (1) Rightside Group, Ltd. (as U.S. Borrower), (2)  United TLD
HoldCo Limited (as Cayman Borrower, and, together with the U.S. Borrower, the
“Borrowers”), the Lenders (as defined therein), and (3) the Collateral Agent (as
administrative agent and collateral agent);

1.2.12  “Domains Share Charge”, a security over shares deed dated on or about
the date hereof between (1) DMIH Limited and (2) the Collateral Agent in respect
of the shares in Rightside Domains Europe Limited;

1.2.13“First Security Deeds” means the security deed (debenture) and the
security over shares deeds each dated 1 August between the Grantor and Silicon
Valley Bank (as security trustee for the Secured Parties);

1.2.14"Fixtures and Fittings", all present and future, fixed and moveable
fixtures and fittings (including trade fixtures and fittings) and fixed plant,
machinery, equipment, implements, motor vehicles and utensils from time to time
on any freehold or leasehold property charged by or pursuant to this Deed or
otherwise thereon or owned by the Grantor from time to time, including, but not
limited to the fixtures, fittings, plant, machinery, equipment, implements,
motor vehicles and utensils set out in Part 1 of Schedule 2  (Fixtures and
Fittings);



6

--------------------------------------------------------------------------------

 

 

1.2.15"Floating Charge Property", the property of the Grantor charged by way of
floating charge pursuant to Clause 3.4 of this Deed;

1.2.16"Group", Rightside Group, Ltd., its holding company and its subsidiaries
(if any) and any subsidiary or subsidiaries of its holding company (if any) from
time to time;

1.2.17“ICANN”, means the Internet Corporation for Assigned Names and Numbers;

1.2.18"Insurances", contracts and policies of insurance (including, for the
avoidance of doubt, all cover notes), including but not limited to the contracts
and policies, existing as at the date hereof and listed in Part 8 of Schedule 2
 (Insurances) and such other contracts and policies which are taken out after
the date of this Deed by or on behalf of the Grantor or (to the extent of such
interest) in which the Grantor has an interest (and including, in each case, all
key man policies) and all claims, proceeds and returns of premiums of each such
contract and policy;

1.2.19"Intellectual Property", all copyrights, patents, trade marks, utility
models, publication rights, registered designs, (including applications and
rights to apply therefor and all renewals, modifications, extensions and
derivations thereof), inventions, rights, service marks, rights in trade dress
or get-up, trade and business names, domain names, domain name portfolios and
top-level domain names, including domain name suffixes, also known as generic
Top Level Domains, approved by ICANN, all Business Intellectual Property Rights,
all rights under the Business and Asset Transfer Agreement (including
applications and rights to apply therefor and all renewals, modifications,
extensions and derivations thereof), confidential information and know-how,
rights in computer software, database rights, topography rights, trade secrets,
goodwill, Software and all other intellectual property rights of a similar
nature in any part of the world and all fees, royalties and other rights and
benefits of every kind deriving from any of the above and which now or at any
time hereafter belong to the Grantor including, but not limited to, those listed
in Part 5 of Schedule 2  (Intellectual Property);

1.2.20"Intercompany Loans", all Indebtedness in respect of which one member of
the Group is the creditor of another member of the Group including, without
prejudice to the generality of the foregoing, the Loan Agreement;

1.2.21“Intercreditor Agreement”, a subordination and intercreditor agreement
dated on or about the date hereof between (1) Obsidian Agency Services, Inc (as
administrative agent for the Fund Lenders) (as defined therein), (2) Silicon
Valley Bank and (3) Rightside Group, Ltd.;

1.2.22"Licences", all licences now or from time to time hereafter held by or on
behalf of the Grantor and all licences pertaining to the Scheduled Property,
including but not limited to the licences specified in Part 3 of Schedule 2
 (Licences), as the same may be amended, varied, extended, renewed or
supplemented from time to time, including the benefit of any authorisation
(statutory or otherwise) held in connection with the use of any of the Security
Assets and the right to recover and receive compensation which may be payable to
it in respect of any such authorisation and/or licence;

1.2.23“Loan Agreement”, the InterCompany Loan Agreement dated 14 March 2012 (as
amended) between the Grantor (as lender), and United TLD HoldCo Ltd. (as
borrower), pursuant to which the Grantor agreed to lend up to USD$40,000,000 to
United TLD HoldCo Ltd. under the terms and conditions set forth therein;

1.2.24"Receiver", any one or more receivers and/or manager appointed by the
Collateral Agent in respect of the Grantor over all or any part of the Security
Assets;



7

--------------------------------------------------------------------------------

 

 

1.2.25"Related Rights", in relation to any Shares:

(a)all dividends, distributions, interest and other income paid or payable after
the date hereof on all or any of the Shares;

(b)all stocks, shares, securities (and the dividends and interest thereon),
rights, money or property accruing or offered at any time by way of redemption,
bonus, preference, option rights or otherwise to or in respect of any of the
Shares or in substitution or exchange for any of the Shares;

(c)all rights relating to any of the Shares which are deposited with or
registered in the name of any depositary, custodian, nominee, clearing house or
system, investment manager, chargee or other similar person or their nominee
(including rights against any such person); and

(d)all other rights attaching or relating to any of the Shares and all cash or
other securities or investments in the future deriving from any of the Shares or
such rights;

1.2.26"Relevant Contracts", each contract, agreement and instrument assigned or
purported to be assigned pursuant to Clause 3.2.3(a) (as the same may be
amended, restated, substituted, supplemented or otherwise modified or replaced),
including, but not limited to those or contracts, agreements and instruments
more particular details of which are set out in Part 2 of Schedule 2  (Relevant
Contracts);

1.2.27"Rental Income", all rents, fees and other amounts payable or paid to or
for the benefit of the Grantor pursuant to, or in contemplation of, any
occupational lease;

1.2.28"Scheduled Property", all premises intended to be mortgaged, charged or
assigned by this Deed listed at Schedule 1 hereto and such expressions shall
include any part or parts of the Scheduled Property and any rights and
appurtenances appertaining thereto;

1.2.29"Secured Obligations", all Obligations and all monies, obligations and
liabilities at any time due, owing or incurred by the Loan Parties to the
Collateral Agent under the Loan Documents whether present or future, actual or
contingent (and whether incurred solely or jointly, or jointly and severally,
and whether as principal or surety or in some other capacity);

1.2.30"Secured Parties" has the meaning attributed to such term in the Credit
Agreement;

1.2.31"Security Accounts", the bank accounts in the name of the Grantor as more
particularly listed in Part 6 of Schedule 2  (Security Accounts) and with the
banks and bearing the account numbers set out therein, and any account or
accounts replacing the same from time to time and the debt represented thereby;

1.2.32"Security Assets", all assets, undertakings, rights and property of the
Grantor (both present and future), the subject of any security created pursuant
to this Deed and includes for the avoidance of doubt, the Grantor's rights and
interest in the Assigned Property, the Floating Charge Property and the Charged
Property;

1.2.33"Security Period", the period beginning on the date of this Deed and
ending on the date on which the Collateral Agent irrevocably confirms in writing
that all the Secured Obligations have been unconditionally and irrevocably paid
and discharged in full;

1.2.34"Shares", all shares specified in Part 4 of Schedule 2  (Shares) under the
heading "Shares" and all other shares, stocks, debentures, bonds, warrants,
coupons or other securities and investments and all other interests (including,
but not limited to, loan capital), in each case together with all Related
Rights, now or in the future owned from time to time by, or on behalf of the
Grantor except for those shares which



8

--------------------------------------------------------------------------------

 

 

are charged pursuant to the terms of the Domains Share Charge and the First
Security Deeds, in whatever form in every company, corporation, firm, entity or
consortium wheresoever situate;

1.2.35"Software":

(a)all computer programs, including source code and object code versions;

(b)all data, databases and compilations of data, whether machine readable or
otherwise; and

(c)all documentation, training materials and configurations related to any of
the foregoing.

1.3Interpretation

1.3.1Clause 1.3 of the Credit Agreement shall apply to this Deed unless
otherwise provided in this Deed.

1.3.2In addition to Clause 1.3.1:

(a)an “amendment”, includes a supplement, amendment, novation, restatement or
re-enactment and “amended” is to be construed accordingly;

(b)“assets”, includes present and future properties, revenues and rights of
every description;

(c)an “authorisation”, includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(d)the “Collateral Agent”, “Administrative Agent”, a “Lender” or a “Secured
Party”  shall mean the Collateral Agent, Administrative Agent, any Lender or any
Secured Party respectively and its successors, assigns, participants and
novatees and this Deed shall be enforceable notwithstanding any change in the
constitution of the Collateral Agent, Administrative Agent, any Lender or any
Secured Party or the absorption of the Collateral Agent, Administrative Agent,
any Lender or any Secured Party in or amalgamation with any other person or the
acquisition of all or part of the undertaking of the Collateral Agent,
Administrative Agent, a Lender or a Secured Party by any other person;

(e)“company”, includes a corporation or a body corporate;

(f)“dispose”, means to sell, transfer, grant, lease, lend, grant options over or
otherwise dispose of and “disposal” is to be construed accordingly;

(g)"examiner", means an examiner appointed under the provisions of the Companies
Acts 1963-2013;

(h)“Grantor” or “Loan Party”  means the Grantor, a Loan Party and its successors
and permitted assigns;

(i)a provision or matter “including” or which “includes” shall be construed
without limitation to any events, circumstances, conditions, acts or matters
listed or specified after those words;

(j)a  “Loan Document” or any other document, agreement or instrument is a
reference to that Loan Document or other document, agreement or



9

--------------------------------------------------------------------------------

 

 

instrument as amended, restated, assigned, novated, varied, supplemented or
replaced from time to time;

(k)a  “person”, includes any individual, company, government, state, agency,
organisation, association, body, department, trust, partnership (whether or not
having separate legal personality) or any other entity of any description;

(l)a  “regulation”, includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but, if not having the
force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;

(m)“subsidiary” and “holding company”, means a subsidiary or a holding company
as defined by Section 155 Companies Act, 1963 and “subsidiaries” and “holding
companies” and cognate words shall be construed accordingly;

(n)the “winding up”, “dissolution” or “examinership” of a company shall be
construed so as to include any equivalent or analogous proceedings under the law
of the jurisdiction in which a company carries on business including, but not
limited to, the seeking of liquidation, winding up, reorganisation, dissolution,
examinership, administration, arrangements, adjustment, protection or relief of
debtors.

(o)a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(p)a Clause, a Subclause or a Schedule is a reference to a clause or subclause
of, or a schedule to, this Deed; and

(q)words denoting the neuter shall include the masculine and feminine and vice
versa.

1.3.3Unless the contrary intention appears, the index to and the headings in
this Deed do not affect its interpretation.

1.3.4If the Collateral Agent considers that an amount paid by any Loan Party to
a Secured Party under any Loan Document is capable of being avoided or otherwise
set aside on the liquidation or examinership of the Grantor or otherwise, then
such amount shall not be considered to have been irrevocably paid for the
purposes hereof.

1.3.5Notwithstanding anything to the contrary in this Deed, the obligations,
liabilities and undertakings under this Deed shall be deemed not to be
undertaken or incurred to the extent that the same would:

(a)constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 (or any analogous provision of any other applicable law); or

(b)constitute a breach of Section 31 of the Companies Act 1990 (or any analogous
provision of any other applicable law).

1.4Certificates

Any certificate or determination of the Collateral Agent as to any amounts owing
under this Deed will be conclusive and binding on the Grantor, save in the case
of manifest error.



10

--------------------------------------------------------------------------------

 

 

1.5Intercreditor Agreement

1.5.1Notwithstanding anything to the contrary in this Deed or any other Loan
Document, the Liens created and other rights granted by the Grantor to the
Collateral Agent pursuant to this Deed and the exercise of any such rights or
related remedies by the Collateral Agent are subject to the provisions of the
Intercreditor Agreement.

1.5.2In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Deed the terms of the Intercreditor Agreement
shall prevail. 

1.5.3Any reference in this Deed to a “first fixed charge”, a “first floating
charge” or words of similar effect describing the Liens created pursuant to this
Deed shall be understood to refer to such priority subject to the terms of the
Intercreditor Agreement up to and until the release of the Liens over the
Charged Portfolio by Silicon Valley Bank. 

1.5.4All representations, warranties, covenants and undertakings in this Deed
are subject to the qualifications in this Clause 1.5.  Prior to the release of
the Liens over the Charged Portfolio by Silicon Valley Bank the representations,
warranties, covenants, undertakings and other requirements of this Deed relating
to the delivery of documents of title for the Charged Property or relating to
actions to vest control of the Charged Property in the Collateral Agent shall be
deemed satisfied by the delivery of such documents of title and vesting of such
control in Silicon Valley Bank (as bailee for the Secured Parties pursuant to
the terms of the Intercreditor Deed).

SECTION 2.0 - nature of security and Covenant To Pay

2.1Nature of Security

2.1.1All the security created under this Deed:

(a)is created in favour of the Collateral Agent as collateral agent for the
Secured Parties, for its benefit and the benefit of the other Secured Parties;

(b)is created over all of the present and future assets of the Grantor; and

(c)is security for the payment of all the Secured Obligations.

2.1.2If the Grantor is prohibited from creating security over any of its assets
(including for the avoidance of doubt, its rights under any document) without
obtaining the consent of a third party:

(a)the Grantor must notify the Collateral Agent promptly upon it becoming aware
of the same; and

(b)the fixed charge or assignment created by this Deed shall not take effect as
regards the relevant asset until such consent is obtained, at which time that
asset shall immediately become subject to such charge or assignment;

(c)if applicable, the security created by this Deed will secure all amounts
which the Grantor may receive, or has received, under that document but exclude
the document itself including, but not limited to, all damages, compensation,
remuneration, profit, proceeds, rent or income derived therefrom; and

(d)unless the Collateral Agent otherwise requires, the Grantor must use its best
endeavours to promptly obtain the consent of such third party to that asset
being secured under this Deed.



11

--------------------------------------------------------------------------------

 

 

2.2Covenant to Pay

The Grantor hereby unconditionally and irrevocably covenants with the Collateral
Agent as collateral agent for the Secured Parties that it will pay, discharge or
perform the Secured Obligations on the due date therefor.  Any amount not paid
hereunder when due shall bear interest (after as well as before judgment and
payable on demand) at the Default Rate from time to time (compounding on a
monthly basis) from the due date until the date such amount is unconditionally
and irrevocably paid and discharged in full.

SECTION 3.0 - Fixed Charges, Assignments and floating charge

3.1Fixed Charges

Subject to Clauses 3.6 and 3.11, the Grantor, as legal and beneficial owner, as
continuing security for the payment, performance and discharge of all of the
Secured Obligations hereby charges in favour of the Collateral Agent, as
collateral agent for the Secured Parties, for its benefit and the benefit of the
other Secured Parties, by way of first fixed charge, all its present and future
rights, title, interest and benefit in and to:

3.1.1all its estate, right, title and interest in any land, premises or
buildings (including the Scheduled Property) now belonging to the Grantor
(whether or not the legal title is vested in the Grantor or registered in the
name of the Grantor) and all future estate, right, title and interest of the
Grantor in such land, premises or buildings and in any other immovable property
(in each case whether freehold or leasehold and whether or not registered)
vested in or held by or on behalf of the Grantor from time to time and the
proceeds of sale thereof together in all cases (to the extent the same are not
already subject to an effective fixed security hereunder) all fixtures and
fittings (including trade fixtures) and all fixed plant and machinery from time
to time in or on such land, premises or buildings with the payment, performance
and discharge of the Secured Obligations, and hereby assents to the registration
of such charges as a burden on such freehold, leasehold and other immovable
property (as applicable);

3.1.2the Licences;

3.1.3the Shares and all Related Rights;

3.1.4the Fixtures and Fittings;

3.1.5all of its rights in respect of any amount standing to the credit of any
account (including without prejudice to the generality of the foregoing, the
Security Accounts and the Book Debt Receivables Account) it has with any person
and the debt represented by it;

3.1.6all Book Debt Receivables, all other moneys due and owing to the Grantor
and the benefit of all rights, securities or guarantees of any nature enjoyed or
held by it in relation to each of the same;

3.1.7all its Intellectual Property, provided that to the extent that a fixed
charge is not created over any of the Intellectual Property by this Clause
3.1.7, the charge thereover purported to be effected by this clause shall
operate as an absolute assignment of any and all damages, compensation,
remuneration, profit, rent, royalty or income which the Grantor may now or at
any time hereafter derive therefrom or be awarded or entitled to in any respect
thereof;

3.1.8all of its beneficial interest, claim or entitlement in and to any pension
fund and in and to any asset of any pension fund;

3.1.9all of its goodwill;



12

--------------------------------------------------------------------------------

 

 

3.1.10all of the uncalled capital of the Grantor and all rights and claims to
which the Grantor is now or may hereafter become entitled as a result of any
calls made in relation thereto;

3.1.11all rights and claims to which the Grantor is now or may hereafter become
entitled in relation to or in connection with the Security Assets, including
those against any manufacturer, supplier, installer, builder, contractor,
professional advisor, lessee or licensee and any guarantor or surety for the
obligations of any such person and, to the extent that any of the Security
Assets are now or at any time hereafter hired, leased or rented to any other
person, the rights under the hiring, leasing or rental contract or agreement and
any guarantee, indemnity or security for the performance of the obligation of
such person and any other rights and benefits relating thereto; and

3.1.12all rights and benefits in respect of the Insurances and all claims and
returns of premiums in respect thereof to the extent that they are not
effectively assigned by Clause 3.3 below.

3.2Assignments

Subject to Clause 3.10, the Grantor, as legal and beneficial owner as continuing
security for the payment, performance and discharge of all of the Secured
Obligations hereby assigns and agrees to assign absolutely to the Collateral
Agent as collateral agent for the Secured Parties by way of first fixed
security, all its present and future right, title, interest and benefit in and
to:

3.2.1(insofar as the same are capable of assignment) the benefit of:

(a)all rights of the Grantor to be paid or receive compensation under any
statute by reason of any compulsory acquisition, requisition or other exercise
of compulsory power in relation to the Scheduled Property or any part thereof or
any refusal, withdrawal or modification of planning permission or approval
relative thereto or any control or restriction imposed on or affecting the use
of all or any part of the Scheduled Property and so that the production of this
Deed to the local authority, government body or agency or other person liable to
pay such compensation shall be a sufficient authority to such local authority,
government body or agency or other person to pay the same to the Collateral
Agent and the Collateral Agent shall have power to give good receipt therefor;
and

(b)any covenant or undertaking for the making of roads and footpaths, laying
down of sewers or the provision of all other usual services including street
lighting and the payment of road charges or other private street improvement of
the Scheduled Property and any indemnity against payment of such charges or
expenses;

and hereby irrevocably appoints the Collateral Agent to be its attorney and in
its name and on its behalf to:

(i)claim, assess, agree, recover any such compensation; and

(ii)exercise any such right or to give any such notice or counter-notice
concerning the Scheduled Property as by or under any statute the Grantor may be
entitled to exercise or give against or to any local or other competent or
appropriate authority;

3.2.2(insofar as the same are capable of assignment) the Insurances and all
proceeds in respect of the Insurances and all rights and benefits in respect of
the Insurances (including all claims relating to the Insurances and all returns
of premiums in respect thereof);  



13

--------------------------------------------------------------------------------

 

 

3.2.3(insofar as the same are capable of assignment)  all of its rights and
benefits (but not its obligations) in respect of:

(a)the Relevant Contracts (including all monies payable to the Grantor and all
claims, awards and judgments in favour of or received or receivable by the
Grantor under or in connection with any Relevant Contracts);

(b)all occupational leases;

(c)all Rental Income;

(d)all guarantees of Rental Income contained in or relating to any occupational
lease;

(e)all letters of credit issued in its favour; and

(f)all bills of exchange and other negotiable instruments held by it; and

3.2.4all of its rights in respect of any Intercompany Loans to which it is a
party.

3.3Non-assignable

To the extent that any such right, title and interest described in Clause 3.2.2
or 3.2.3 is not assignable or capable of assignment:

3.3.1the assignment purported to be effected by Clause 3.2 shall operate as:

(a)in the case of the Insurances, an assignment of any and all present and
future proceeds of the Insurances; and

(b)in the case of the Relevant Contracts, occupational leases, guarantees of
Rental Income and letters of credit (as the case may be) an assignment of all
present and future damages, compensation, remuneration, profit, rent, income or
monies which the Grantor may derive therefrom or be awarded or entitled to in
respect thereof; and

in each case as continuing security for the payment and performance of the
Secured Obligations; and

3.3.2the Grantor shall hold the benefit of any such right, title and interest in
trust for the Collateral Agent.

3.4Floating Charge

The Grantor, as beneficial owner, as continuing security for the payment,
performance and discharge of the Secured Obligations, hereby charges in favour
of the Collateral Agent, for its benefit and the benefit of the other Secured
Parties, by way of first floating charge all of the Grantor’s stock-in-trade,
inventory and raw materials together with the whole of the Grantor’s
undertakings, property, assets and rights whatsoever and wheresoever both
present and future, other than any assets for the time being effectively
mortgaged or charged to the Collateral on behalf of the Secured Parties by way
of mortgage or fixed charge or effectively assigned to the Collateral Agent on
behalf of the Secured Parties (whether at law or in equity) pursuant to Clause
3.1, 3.2 and 3.3 of this Deed or otherwise subject to an effective fixed
security in favour of the Collateral Agent, for its benefit and the benefit of
the other Secured Parties.



14

--------------------------------------------------------------------------------

 

 

3.5Crystallisation of Floating Charge

3.5.1The Collateral Agent may at any time:

(a)on or after the occurrence of an Event of Default which is continuing; and

(b)if it shall appear to the Collateral Agent that all or a substantial part of
the Floating Charge Property is in danger of being seized or sold under any form
of distress or execution levied or threatened to be levied or to be otherwise in
jeopardy;

by notice in writing to the Grantor convert the floating charge with immediate
effect into a fixed charge with regard to any Floating Charge Property specified
in the notice.

3.5.2Notwithstanding Clause 3.5.1 and without prejudice to any rule of law which
may have a similar effect, the floating charge shall automatically be converted
with immediate effect into a fixed charge as regards the Floating Charge
Property and without notice from the Collateral Agent to the Grantor or without
any requirement for further or any action on the part of the Grantor or any
other Secured Party on:

(a)the Grantor ceasing to carrying on its business;

(b)the presentation of a petition for the compulsory winding up of the Grantor;

(c)the convening of a meeting for the passing of a resolution for the voluntary
winding up of the Grantor;

(d)the appointment by any person of a receiver and/or manager to the Grantor or
any of its assets;

(e)the presentation of a petition for the appointment of an examiner to the
Grantor or any related company;

(f)the creation or attempted creation of any Lien over all or any part of the
Floating Charge Property without the prior consent in writing of the Collateral
Agent or the levying or attempted levying by any person of any distress,
execution, sequestration or other process against any of the Floating Charge
Property; or

(g)the issuance of a notice to the Grantor striking the Grantor off the register
of companies.

3.5.3The giving by the Collateral Agent of a notice under paragraph 3.5.1 above,
or the occurrence of any event specified at paragraph 3.5.2 above, shall subject
to the terms of the Intercreditor Agreement and the prior ranking conversion of
any asset the subject of a floating charge in the First Security Deeds to a
first fixed charge have the effect of converting any asset the subject of a
floating charge under paragraph 3.4, into a first fixed charge in favour of the
Collateral Agent, for its benefit and the benefit of the other Secured Parties,
and thereupon the Collateral Agent shall immediately assume exclusive control of
such assets, and the Grantor shall not be permitted to deal with such assets
otherwise than with and subject to the prior written consent of the Collateral
Agent. Where such assets include book debts of the Grantor, it shall not be
permitted to release, exchange, settle, compromise, set-off, grant time or
indulgence, or otherwise deal with such book debts and all monies received by it
in respect of such book debts will be paid into a bank account of the Grantor
and it shall not be permitted to make withdrawals or payments from any bank
account without the prior written consent of the Collateral Agent.



15

--------------------------------------------------------------------------------

 

 

3.6Negative Pledge

3.6.1The Grantor shall not, save as otherwise permitted by the terms of the Loan
Documents:

(a)create or permit to subsist any Lien on any Security Asset save for any Liens
created under this Deed, the Domains Share Charge and the First Security Deeds;
or

(b)sell, transfer, licence, lease, grant any option over or otherwise dispose of
any Security Asset or enter into any agreement to sell, transfer, licence,
lease, grant any option over or otherwise dispose of any Security Asset.

3.6.2The Grantor, without prejudice to Clause 3.6.1(a) and (b) above but in
addition to the restrictions in those sub-clauses, shall not (save for any Liens
created under this Deed and the First Security Deeds) sell, assign, charge,
factor or discount or in any other manner deal with any of the Book Debt
Receivables without the prior written consent of the Collateral Agent.

3.7After Acquired Property

If and whenever the Grantor shall acquire after the date of this Deed any
freehold, leasehold or other immovable property it shall forthwith inform the
Collateral Agent in writing of the acquisition and as soon as may be practicable
if so required by the Collateral Agent deliver to the Collateral Agent the deeds
and documents in its possession relating to the property so acquired and the
Grantor shall, if required by the Collateral Agent, at the Grantor's own
expense, execute, deliver, sign, and do all acts and deeds which shall be
necessary to grant to the Collateral Agent a first fixed charge on such property
in such form as the Collateral Agent on behalf of the Secured Parties shall
require as further security for all monies intended to be hereby secured. 
Forthwith upon the acquisition of any land, the title to which is registered or
required to be registered under the Registration of Title Act, 1964, the Grantor
shall give notice to the Collateral Agent and shall furnish the Collateral Agent
with such information regarding such land as the Collateral Agent may reasonably
require to register a Lien as a burden against the Charged Property.

3.8Validity of Charges

The charges hereby created shall be and shall be deemed to be effective and
shall have effect whether or not the principal monies and interest and all other
sums intended to be hereby secured or any part thereof shall be advanced before
or after or upon the date of the execution of these presents.

3.9Continuing Obligations

Notwithstanding any other provisions of this Deed:

3.9.1the Grantor shall remain liable under any contracts (including the Relevant
Contracts), agreements and other documents included in the Security Assets (to
the extent set forth therein) to perform all of its duties and obligations
thereunder to the same extent as if this Deed had not been executed;

3.9.2the exercise by the Collateral Agent of any of the rights hereunder shall
not release the Grantor from any of its duties or obligations under such
contracts, agreements and other documents; and

3.9.3the Collateral Agent shall not have any obligation or liability under any
such contracts, agreements or other documents included in the Security Assets by
reason of this Deed, nor shall the Collateral Agent be obligated to perform any
of the obligations or duties or to discharge any of the liabilities of the
Grantor thereunder or to make any payment or any enquiry as to the nature or
sufficiency of any payment



16

--------------------------------------------------------------------------------

 

 

received by it or the Grantor or to take any action to collect or enforce any
such contract, agreement or other document.

3.10Proviso for Redemption/Release/Reassignment

Upon satisfaction in full of the Secured Obligations and subject to the Grantor
ceasing to have any liability (whether actual or contingent) to the Secured
Parties in respect of the Secured Obligations in accordance with the terms of
this Deed and the Lenders ceasing to be under any commitment to advance any
amounts to any Borrower and upon the payment of all costs, charges and expenses
incurred by the Collateral Agent or any Receiver in relation to this Deed
effected by operation of law or pursuant to any judgment, decree or act of the
Grantor the security hereby constituted shall be automatically released and all
rights to the Security Assets shall revert to the Grantor.  The Collateral Agent
will at any time thereafter at the request and cost of the Grantor (but subject
to the rights and claims of any person having prior rights to the Security
Assets or any of them) execute and do all such deeds, acts and things that may
be necessary to surrender, reassign, discharge or release the charges and
assignments hereby created and reconvey or surrender to the Grantor or its
assigns the Security Assets.

SECTION 4.0 - ENFORCEABILITY OF SECURITY

4.1Events of Default 

The security hereby constituted shall immediately become enforceable and the
floating charge hereby granted shall immediately crystallise and become a
specific charge and all rights of the Grantor to deal for any purpose whatsoever
with the Security Assets or any part thereof following the occurrence of an
Event of Default which is continuing.

SECTION 5.0 - RIGHTS AND POWERS OF THE LENDER

5.1Entry into Possession

At any time after the security hereby constituted shall have become enforceable
the Collateral Agent may, in its absolute discretion:

5.1.1enforce all or any part of the security in any manner it sees fit and the
power of sale and other powers conferred on mortgagees by the Act shall apply to
this Deed in each case as varied or extended by this Deed without the need to
obtain the consent of the Grantor or an order for possession under Sections 97
or 98 of the Act; and/or

5.1.2without further notice or demand, enter into possession of the Security
Assets (or any part thereof); and/or

5.1.3sell, call in, collect, convert into money or otherwise deal with the
Security Assets (or any part thereof) with the power to sell any of the Security
Assets either together as one lot or in parcels and either by public auction,
tender or private contract and either for a sum on account and a charge for the
balance with full power upon every such sale to make any special or other
stipulation as to the title or evidence of commencement of title or otherwise
which the Collateral Agent and/or any Receiver shall think proper and with full
power to give an option to purchase all or any part of the Security Assets, buy
in, rescind or vary any contract for the sale of the Security Assets or any part
thereof and to resell the same without being responsible for any loss which may
be occasioned thereby and with full power to compromise and effect compositions
and for the purposes aforesaid or any of them to execute and do all such
assurances and things as it shall think fit and any and all monies expended by
the Collateral Agent for the Secured Parties and/or any Receiver under this
Section shall be deemed to be expenses properly incurred by the Collateral Agent
and/or any Receiver.

PROVIDED THAT Section 99 of the Act shall not apply to this Deed and neither the
Collateral Agent nor any Receiver shall be obliged to take any steps to sell or
lease the Security Assets



17

--------------------------------------------------------------------------------

 

 

(or any part thereof) after going into possession of the Security Assets (or any
part thereof) and the Collateral Agent and any Receiver shall have absolute
discretion as to the time of exercise of the power of sale and the power of
leasing and all other powers conferred on them by the Act or otherwise.  The
rights of the Collateral Agent and any Receiver are without prejudice to and in
addition to any right of possession (express or implied) to which the Collateral
Agent and/or any Receiver is otherwise entitled (whether by virtue of this Deed,
operation of law,  statute, contract or otherwise).

5.2Further Right of Possession

In addition to the powers hereunder given the Collateral Agent may enter into
possession of and hold or appoint a Receiver to take possession of any part of
the Security Assets which may at any time appear to it in danger of being taken
under any process of law by any creditor of the Grantor or to be otherwise from
any cause whatever in jeopardy and to any Receiver appointed under this Clause
the provisions of Clause 6.1 shall apply mutatis mutandis and the Collateral
Agent may at any time give up possession or withdraw the receivership.

5.3Power of Sale

At any time after the security hereby constituted has become enforceable the
power of sale and all other powers conferred on mortgagees by the Act shall be
exercisable immediately without the need:

5.3.1for the occurrence of any of the events specified in sub-sections (a) to
(c) of section 100(1) of the Act; or

5.3.2to give notice as specified in the final proviso to section 100(1) of the
Act; or

5.3.3to obtain the consent of the Grantor or a court order authorising the
exercise of the power of sale under sections 100(2) or (3) of the Act; or

5.3.4to give any notice to the Grantor under section 103(2) of the Act.

Section 94 of the Act shall not apply to any security constituted by this Deed
or any enforcement of such security.

5.4Power of Leasing and Accepting Surrenders

The statutory powers of leasing conferred on the Collateral Agent and any
Receiver are extended so as to authorise the Collateral Agent and any Receiver
to lease, make agreements for leases, accept surrenders of leases and make
agreements to accept surrenders of leases as it or he may think fit and without
the need to comply with any provision of sections 112 to 114 of the
Act.  Without prejudice to the generality of the foregoing, the Collateral Agent
and any Receiver may exercise the statutory power to accept surrenders of leases
conferred by the Act for any purpose that it or he thinks fit and not just for
the purpose of granting new leases under section 112 of the Act and any new
lease granted by the Collateral Agent or any Receiver following the acceptance
of a surrender need not comply with the requirements of section 114(3) of the
Act.

5.5Power to Conduct Business 

At any time after the occurrence of an Event of Default which is continuing and
until the whole of the Security Assets shall be sold, called in, collected or
converted under the powers of conversion the Collateral Agent may if it shall
think fit so to do, carry on the business of the Grantor in and with the
Security Assets and may manage and conduct the same as it shall in its
discretion think fit and for the purposes of the said business may employ such
agents, managers, Receivers, accountants and servants upon such terms as to
remuneration or otherwise as it shall think proper and may exercise all rights
of voting conferred by any part of the Security Assets and otherwise deal with
and exercise or permit to be exercised any powers or rights incidental to the
ownership of any of the Security Assets on such terms and conditions



18

--------------------------------------------------------------------------------

 

 

and generally in such manner as it may deem expedient and generally may do or
cause to be done all such acts and things and may enter into such arrangements
respecting the Security Assets or any part thereof as it could do it if was
absolutely entitled thereto and without being responsible for any loss or damage
which may arise or be occasioned thereby. The Collateral Agent shall out of the
profits and income of the Security Assets and the monies to be made by it in
carrying on the said business pay and discharge the expenses incurred in and
about the carrying on and management of the said business or in the exercise of
any of the powers conferred by this Section or otherwise in respect of the
Security Assets and all outgoings which it shall think fit to pay and shall pay
and apply the residue of the said profits, income and monies in the same manner
as hereinbefore provided with respect of the monies to arise from any sale,
calling in, collection or conversion under the powers of conversion. 

5.6Due Date for Statutory Purposes

For the purpose of all powers implied by statute (but not otherwise), the
Secured Obligations are deemed to have become due on the date of this Deed.

5.7Non-applicability of Sections 92 and 94 of the Act

Section 92 of the Act shall not apply to this Deed.  Section 94 of the Act shall
not apply to the security constituted by this Deed or any enforcement of such
security.

5.8Position of Third Parties

No person (including a purchaser) dealing with the Collateral Agent or any
Receiver or its or his attornies or agents will be concerned to enquire:

5.8.1whether any of the Secured Obligations have become payable or remain due;
or

5.8.2whether due notice has been given to any person; or

5.8.3whether any power which the Collateral Agent or any Receiver is purporting
to exercise has become exercisable or has been or is being properly exercised;
or

5.8.4whether the Receiver is authorised to act; or

5.8.5how any money paid to the Collateral Agent as collateral agent for the
Secured Parties or to any Receiver is to be applied,

and all protections to purchasers contained in sections 105, 106 and 108(5) of
the Act shall apply to any person (including a purchaser) dealing with the
Collateral Agent or any Receiver in like manner as if the statutory powers of
sale and appointing a receiver had not been varied or extended by this Deed.

5.9Receipt of Collateral Agent Good Discharge

Upon any sale, calling in, collection or conversion or other dealing under any
of the provisions herein contained the receipt of the Collateral Agent or any
Receiver for the purchase money of the Security Assets sold or for any other
monies paid to it shall effectually discharge the purchaser or person paying the
same therefrom and from being concerned to see to the application or the loss or
misapplication thereof. 

5.10Application of Monies

Notwithstanding section 109 of the Act, the Collateral Agent shall hold the
monies arising from any exercise of the powers of sale or conversion upon trust
that it shall thereout in the first place pay or retain or provide for the
payment or satisfaction of the costs and expenses and liabilities incurred in or
about the execution of such powers or otherwise in relation to these presents
and shall apply the residue of such monies in accordance with Clause 8.3 of the
Credit Agreement. 



19

--------------------------------------------------------------------------------

 

 

SECTION 6.0 - APPOINTMENT OF RECEIVER

6.1Power of Appointment

At any time after the occurrence of an Event of Default which is continuing (and
so that no delay or waiver of the right to exercise the powers hereby conferred
shall prejudice the future exercise of such powers) and without the need for the
occurrence of any of the events specified in section 108(1)(a) to (c) inclusive
of the Act, the Collateral Agent may without further notice by writing under the
hand of any director, general manager, assistant general manager or secretary
for the time being of the Collateral Agent or any person authorised by any one
of them in writing appoint a Receiver of the Security Assets or any part thereof
and remove any Receiver so appointed and appoint another or others in his stead
and/or appoint another person to act jointly with any such Receiver and the
following provisions shall have effect:

6.1.1such appointment may be made either before or after the Collateral Agent
shall have entered into or taken possession of the Security Assets or any part
thereof;

6.1.2such Receiver shall have and be entitled to exercise all powers conferred
by the Act, without the restrictions contained in the Act, in the same way as if
the Receiver had been duly appointed under the Act and in addition, shall have
the power on behalf of and at the cost of the Grantor to do or omit to do
anything which the Grantor could do or omit to do in relation to the Security
Assets or any part thereof and in particular but without limiting any powers
hereinbefore referred to shall have power to do all or any of the following:  

(a)to enter upon, take possession of, collect and get in the Security Assets and
for that purpose to take, defend or discontinue any proceedings or submit any
matter to arbitration or mediation in the name of the Grantor;

(b)to re-let or let the Security Assets or any part thereof from time to time to
such person or persons as he shall think fit for any term of years which he
thinks right or on yearly monthly or weekly tenancies at the best rents which
may be reasonably obtainable and to surrender or accept surrenders, grant
licences or otherwise dispose of all or any of the Security Assets on such terms
and conditions as he may think fit;

(c)to carry on, manage, develop, construct or diversify the business of the
Grantor or any part thereof (or concur in so doing);

(d)to sell or concur in selling the Security Assets or any part thereof and to
carry such sale into effect and by deed in the name and on behalf of the Grantor
or otherwise convey the same to the purchaser thereof;

(e)to make any arrangement or compromise or enter into, vary or cancel any
contracts which he shall think expedient in the interests of the Collateral
Agent;  

(f)to make and effect all such repairs, improvements, structural and other
alterations or extensions or demolitions or renewals of the Security Assets as
he shall think fit and renew such of the plant, machinery and any other effects
of the Grantor whatsoever as shall be worn out lost or otherwise become
unserviceable without being responsible for loss or damage; and do anything else
in connection with the Security Assets which the Receiver may think desirable
for the purpose of making productive and increasing the letting or market value
of the Security Assets or protecting the security hereby created; and

(g)to effect, maintain, renew, increase or vary such insurances as he shall, in
his absolute discretion, think fit;



20

--------------------------------------------------------------------------------

 

 

(h)to promote the formation of a subsidiary company and/or companies of the
Grantor with a view to such subsidiary company and/or companies purchasing,
leasing, licensing or otherwise acquiring interests in all or any of the assets
of the Grantor;

(i)to make allowances to, and re-arrangements with, any lessee, tenants or other
persons from whom any rents and profits may be receivable (including the
granting of any licences and reviewing rent in accordance with the terms of and
varying the provisions of any leases affecting the Security Assets);

(j)to redeem any prior encumbrance and to settle and prove the accounts of the
encumbrancer and accounts so settled and proved shall be conclusive and binding
on the Grantor and the money so paid shall be a receivership expenses;

(k)to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Grantor or relating in any way to the Security Assets or
any part thereof and take, defend, continue and discontinue any proceedings
relating to the Security Assets or any part thereof;

(l)to appoint, hire and employ and to remunerate managers, agents, servants,
attendants, workmen and others on such terms and generally in such manner as he
shall think fit in connection with any exercise by him of any of the within
powers or otherwise for any purpose connected with the Security Assets or any
part thereof and to discharge any person so appointed, hired or employed; and

(m)generally, to use (at his option) the name of the Grantor in the exercise of
all or any of the powers hereby conferred and to do all such other acts and
things as maybe considered to be incidental or conducive to any of the matters
and powers aforesaid and which the Receiver may or can lawfully do as agent for
the Grantor;

6.1.3unless otherwise directed by the Collateral Agent, such Receiver may also
exercise all the powers and authority vested in the Collateral Agent by these
presents and in particular all powers vested in the Collateral Agent by Section
5.0 hereof;

6.1.4the Collateral Agent may from time to time fix the remuneration of such
Receiver and direct payment thereof out of the Charged Property but the Grantor
alone shall be liable for such remuneration;

6.1.5the Collateral Agent may from time to time or at any time require such
Receiver to give security for the due performance of his duties as such Receiver
and may fix the nature and amount of security to be so given but the Collateral
Agent shall not be bound in any case to require any such security;

6.1.6the Collateral Agent shall be in no way responsible for any misconduct or
negligence on the part of such Receiver;

6.1.7subject as provided in Section 5.0 and herein the provisions of any
relevant enactment conferring powers on a mortgagee or Receiver shall apply to
and be deemed to be conferred upon any Receiver appointed hereunder as if such
provisions and powers were incorporated herein. 



21

--------------------------------------------------------------------------------

 

 

6.2Powers of Receiver to Borrow

Subject as provided in this Section, any Receiver appointed under these presents
may for the purpose of defraying his costs charges, losses or expenses
(including his remuneration) which shall be incurred by him in the exercise of
the powers, authorities and discretions vested in him and for all other purposes
hereof or any of them, raise and borrow money on the security of the Security
Assets or any part thereof either in priority to the security hereby constituted
or otherwise and on such terms and conditions as he may think fit and no person
lending any such money shall be concerned to enquire as to the propriety or
purpose of the exercise of this power or to see to the application of any monies
so raised or borrowed provided that no Receiver shall exercise this power
without first obtaining the written consent of the Collateral Agent but the
Collateral Agent shall incur no responsibility or liability to the Grantor or
otherwise by reason of its giving or refusing such consent whether absolutely or
subject to any limitation or condition.

6.3Application of Monies by Receiver

The net profits of carrying on the said business and/or the net proceeds of any
sale by the Receiver shall subject to any prior ranking claims thereon, and
notwithstanding section 109 of the Act, be applied by him as follows:

6.3.1firstly, in payment of all costs, charges and expenses of and incidental to
the appointment of the Receiver and the exercise by him of all or any of the
powers aforesaid including the remuneration of the Receiver and all outgoings
properly paid by him; and

6.3.2secondly, in or towards payment in the manner provided in Clause 8.3 of the
Credit Agreement,

PROVIDED THAT if the Receiver shall be of the opinion that the security may
prove deficient payments may be made on account of unpaid principal monies
before unpaid interest due under these presents but such alteration in the order
of payment of principal monies and interest shall not prejudice the right of the
Collateral Agent to receive the full amount to which it would have been entitled
if the primary order of payment had been observed or any less amount which the
sum ultimately realised may be sufficient to pay.

6.4Liability of the Collateral Agent and Receiver

The Collateral Agent and any Receiver appointed by the Collateral Agent under
this Deed shall not, in any circumstances, whether by reason of the Collateral
Agent or such Receiver entering into possession of the Security Assets or any
part thereof or for any other reason whatsoever be liable to account as
mortgagee in possession or on any basis whatsoever for anything except actual
receipts or be liable for any loss arising from any realisation of the Security
Assets or any part thereof or any default or omission in relation to the
Security Assets or any exercise or non-exercise of any power, authority or
discretion conferred on the Collateral Agent or any Receiver in relation to the
Security Assets or any part thereof by or pursuant to this Deed or the Act.

6.5Receiver Agent of the Grantor

Any Receiver appointed hereunder shall be deemed to be the agent of the Grantor
for all purposes and be in the same position as the Receiver duly appointed
under the Act in connection with his powers and duties hereunder save so far as
he shall be specifically authorised to engage the responsibility of the
Collateral Agent or shall expressly undertake personal liability which he shall
not be deemed to do by entering into any contract as or in which he is described
as Receiver and the Grantor shall be solely responsible for all acts and
defaults of the Receiver as agent for the Grantor and for such remuneration of
the Receiver as the Collateral Agent shall consider reasonable and be liable
under any contracts or engagements made or entered into by him and the
Collateral Agent shall not in making the



22

--------------------------------------------------------------------------------

 

 

appointment or in consenting thereto incur any liability for any such acts or
defaults or otherwise save in the case of fraud, gross negligence or wilful
misconduct.

6.6Section 108 of the Act

The provisions of section 108 of the Act (with the exception of sub-sections
1(a) and (b) thereof and save so far as modified by the provisions hereof) shall
apply to these presents and to any Receiver appointed by the Collateral Agent
hereunder.  Section 108(7) of the Act shall not apply to the commission and/or
remuneration of a Receiver appointed pursuant to this Deed.  A Receiver shall be
entitled to remuneration at a rate to be fixed by agreement between such
Receiver and the Collateral Agent (or failing such agreement to be fixed by the
Collateral Agent).

SECTION 7.0 - Continuing Security, etc.

7.1Continuing Security

The security constituted by this Deed shall be  a continuing security which
shall extend to all the Secured Obligations and shall not be considered as
satisfied or discharged by any intermediate payment or settlement of all or any
of the Secured Obligations and is in addition to and independent of and shall
not prejudice, affect or merge with any other security which the Collateral
Agent may hold at any time for any of the Secured Obligations and shall not be
in any way prejudiced thereby or by the invalidity thereof.

7.2Opening of New Accounts

7.2.1If for any reason the security constituted hereby or pursuant hereto ceases
to be a continuing security (other than by way of discharge of such security),
any Secured Party may open a new account with or continue any existing account
with the Grantor and the liability of the Grantor in respect of the Secured
Obligations at the date of such cessation shall remain regardless of any
payments in or out of any such account.

7.2.2At any time on receiving notice that the Grantor has created a Lien over
any of the property or assets hereby charged the Collateral Agent and any
Secured Party may close the then current account of the Grantor (if any) and
open a new account with the Grantor and no monies paid or carried to the credit
of such new account shall be appropriated towards or have the effect of
discharging any part of the amount owing on this security at the date of such
notice. 

7.3Reinstatement

7.3.1Where any discharge (whether in respect of the obligations of the Grantor
or any security for those obligations or otherwise) is made in whole or in part
or any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation or
otherwise without limitation, the liability of the Grantor under this Deed shall
continue as if the discharge or arrangement had not occurred. 

7.3.2The Collateral Agent may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

7.4Waiver of Defences

7.4.1The liability of the Grantor hereunder will not be affected by any act,
omission, circumstance, matter or thing which but for this provision would
release or prejudice any of its obligations hereunder or prejudice or diminish
such obligations in whole or in part, including without limitation, and whether
or not known to the Grantor or any Secured Party:



23

--------------------------------------------------------------------------------

 

 

(a)any time, indulgence or waiver granted to, or composition with, the Grantor
or any other person; or

(b)the release of the Grantor or any other person under the terms of any
composition or arrangement with any creditor of the Grantor; or

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect or take up or enforce any rights or remedies
against, or any security over assets of, the Grantor or any other person or any
non-presentment or non-observance of any formality or other requirement in
respect of any instruments or any failure to realise the full value of any other
security; or

(d)any legal limitation, disability, incapacity or lack of powers, authority or
legal personality of or dissolution or change in the members or status of or
other circumstance relating to, the Grantor or any other person; or

(e)any variation (however fundamental and whether or not involving any increase
in the liability of the Grantor thereunder) or replacement of any Loan Document
or any other document or security so that references to the Loan Documents or
other documents or security in this Deed shall include each such variation or
replacement; or

(f)any unenforceability, illegality, invalidity or frustration of any obligation
of the Grantor or any other person under any Loan Document or any other document
or security, or any failure of the Grantor to become bound by the terms of a
Loan Document whether through any want of power or authority or otherwise; or

(g)any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of the Grantor under a Loan Document or
any security granted therefor resulting from any insolvency, liquidation or
dissolution proceedings or from any law, regulation or order, this Deed be
construed as if there were no such circumstance,

to the intent that the Grantor's obligations under this Deed shall remain in
full force, and this Deed shall be construed accordingly, as if there were no
such circumstance, act, variation, limitation, omission, unenforceability,
illegality, matter or thing.

The Collateral Agent shall not be concerned to see or investigate the powers or
authorities of the Grantor or its officers or agents, and monies obtained or
Secured Obligations incurred in purported exercise of such powers or authorities
or by any person purporting to act on behalf of the Grantor shall be deemed to
form a part of the Secured Obligations, and "Secured Obligations" shall be
construed accordingly.

7.5Additional Security

This Deed is in addition to and is not in any way prejudiced by any other
security now or hereafter held by the Collateral Agent.

SECTION 8.0 - shares

8.1Covenants relating to Shares

The Grantor hereby covenants with the Collateral Agent as collateral agent for
the Secured Parties that in relation to the Shares it will at all times during
the continuance of this security comply with the provisions set forth in the
following Clauses of this Section, save to the extent otherwise permitted by the
terms of the Credit Agreement.



24

--------------------------------------------------------------------------------

 

 

8.2Deposit of Title Documents

The Grantor shall:

8.2.1immediately upon the date of this Deed, or if acquired after the date of
this Deed, forthwith following the acquisition of same, deposit with the
Collateral Agent, or as the Collateral Agent may direct, all certificates and
other documents of title or evidence of ownership in relation to any of the
Shares; and

8.2.2execute in blank and deliver to the Collateral Agent all share transfer
forms and all other documents which may be requested by the Collateral Agent in
order to enable the Collateral Agent or its nominees to be registered as the
owner or otherwise obtain a legal title to any of the Shares.

8.3Changes to Rights

The Grantor shall not take or allow the taking of any action on its behalf in
relation to any of the Shares which would (in the opinion of the Collateral
Agent) prejudice the value of, or the ability of the Collateral Agent to
realise, the security created in this Deed.

8.4Calls 

The Grantor shall pay all calls or other payments due and payable in respect of
any of the Shares and in the event of the Grantor failing to do so, the
Collateral Agent may, but shall not be obliged to, pay the calls or other
payments on behalf of the Grantor.  The Grantor must immediately on request
reimburse the Collateral Agent for any payment made by the Collateral Agent in
respect of the foregoing.

8.5Other Obligations in respect of Shares

8.5.1The Grantor shall promptly copy to the Collateral Agent and comply with all
requests for information which is within its knowledge relating to any of the
Shares.  If it fails to do so, the Collateral Agent may elect to provide such
information as it may have on behalf of the Grantor.

8.5.2The Grantor shall comply with all other conditions and obligations assumed
by it in respect of any of the Shares.

8.6Voting and Dividend Rights

8.6.1Until the occurrence of an Event of Default which is continuing and upon
the receipt of written notice from the Collateral Agent informing the Grantor
otherwise:

(a)the Grantor may exercise the voting rights, powers and other rights in
respect of the relevant Shares provided that such rights and powers must not be
exercised in any manner which would prejudice the value of, or the ability of
the Collateral Agent to realise, the security created by this Deed; and

(b)all dividends or other income paid or payable in relation to any investments
shall be paid directly to the Grantor.

The Grantor shall indemnify the Collateral Agent against any loss or liability
incurred by the Collateral Agent as a consequence of the Collateral Agent acting
in respect of the Shares on the direction of the Grantor unless such loss or
liability is caused by the negligence or wilful default of the Collateral Agent.

8.6.2Upon the occurrence of an Event of Default which is continuing and upon the
receipt of written notice from the Collateral Agent informing the Grantor
otherwise, the Collateral Agent may exercise (in the name of the Grantor and
without any further



25

--------------------------------------------------------------------------------

 

 

consent or authority on the part of the relevant company) any voting rights and
any powers or rights which may be exercised by the legal or beneficial owner of
any Share, any person who is the holder of any investment.

SECTION 9.0 - security accounts

9.1Covenants relating to Security Accounts

The Grantor hereby covenants with the Collateral Agent as collateral agent for
the Secured Parties that in relation to the Security Accounts it will at all
times during the continuance of this security comply with the provisions set
forth in the following Clauses of this Section 9.0, save to the extent otherwise
permitted by the Credit Agreement.

9.2Security Accounts

All Security Accounts must, unless the Collateral Agent otherwise agrees in
writing, be maintained with an Account Bank.

9.3Withdrawals

9.3.1The Grantor shall not, following the occurrence of an Event of Default
which is continuing, withdraw any moneys from a Security Account except with the
prior consent of the Collateral Agent.

9.3.2Subject as provided in Clause 9.3.1, the Collateral Agent (or a Receiver)
may withdraw amounts standing to the credit of a Security Account to meet an
amount due and payable in accordance with the terms of the Loan Documents when
it is due and payable.

9.4Notices of Charge

Upon execution and delivery of this Deed, the Grantor shall immediately:

9.4.1give notice to any relevant Account Bank substantially in the form of Part
1 of Schedule 3 (Form of Letters for Security Account); and

9.4.2use its best endeavours to ensure that the Account Bank acknowledges the
notice substantially in the form of Part 1 of Schedule 3  (Form of Letters for
Security Account).

SECTION 10.0 - book debt receivables account

10.1Covenants relating to Book Debt Receivables Account

The Grantor hereby covenants with the Collateral Agent as collateral agent for
the Secured Parties that in relation to the Book Debt Receivables Account it
will at all times during the continuance of this security comply with the
provisions set forth in the following Clauses of this Section 10.0, save to the
extent otherwise permitted by the Credit Agreement.

10.2Book Debt Receivables Account

The Book Debt Receivables Account must, unless the Collateral Agent otherwise
agrees in writing, be maintained with an Account Bank.

10.3Receipts

The Grantor shall get in and realise its Book Debt Receivables in the ordinary
course of its business and hold the proceeds of the getting in and realisation
on trust for the Collateral Agent for the Secured Parties



26

--------------------------------------------------------------------------------

 

 

10.4Withdrawals

10.4.1The Grantor shall not, without the prior written consent of the Collateral
Agent, withdraw any moneys from Book Debt Receivables Account.

10.4.2The Collateral Agent (or a Receiver) may withdraw amounts standing to the
credit of a Book Debt Receivables Account to meet any Secured Obligation due and
payable in accordance with the terms of the Loan Documents when it is due and
payable.

10.5Notices of Charge

10.5.1Upon execution and delivery of this Deed, the Grantor shall immediately
deliver to the Account Bank with which the Book Debt Receivables Account is
maintained, a notice to the Account Bank, and procure that the Account Bank has
signed and delivered to the Collateral Agent, a letter, in each case
substantially in the form of Part 4 of Schedule 3 (Form of Notice to Account
Bank operating Book Debts Receivables Accounts).

10.5.2Upon receipt of the acknowledgement in Clause  10.5.1 above from the
Account Bank, the Collateral Agent will send a letter to that branch
substantially in the form of Part 4 of Schedule 3  (Form of Letters for Book
Debt Receivables Account).

10.5.3The Grantor shall:

(a)collect all Book Debt Receivables in the ordinary course of trading as agent
for the Collateral Agent;

(b)immediately upon receipt pay all monies which it may receive in respect of
the Book Debt Receivables into the Book Debt Receivables Account;

(c)pending such payment into a Book Debt Receivables Account hold all monies so
received upon trust for the Collateral Agent.

10.6Legal Assignment

The Grantor shall, if called upon to do so by the Collateral Agent, execute and
deliver to the Collateral Agent a legal assignment of its then Book Debt
Receivables and other debts on such terms as the Collateral Agent may require
and give notice thereof to the debtors from whom the same are due owing or
incurred and take any other steps as the Collateral Agent may require to perfect
such legal assignment.

SECTION 11.0 - Relevant Contracts/Insurances

11.1Covenants relating to Relevant Contracts and Insurances

The Grantor hereby covenants with the Collateral Agent as collateral agent for
the Secured Parties that in relation to the Relevant Contracts and Insurances it
will at all times during the continuance of this security comply with the
provisions set forth in the following Clauses of this Section.

11.2Preservation

The Grantor shall not, without the prior written consent of the Collateral
Agent:

11.2.1amend or waive any term of, or terminate, any Relevant Contract to which
it is a party; or

11.2.2take any action which might jeopardise the existence or enforceability of
any such Relevant Contract.



27

--------------------------------------------------------------------------------

 

 

11.3Further Undertakings

The Grantor hereby further undertakes with the Collateral Agent that it shall:

11.3.1duly and promptly perform its obligations, and diligently pursue its
rights, under each Relevant Contract to which it is a party; and

11.3.2supply the Collateral Agent and any Receiver with copies of each Relevant
Contract and any information and documentation relating to any Relevant Contract
requested by the Collateral Agent or any Receiver.

11.4Notices of Assignment

Upon execution and delivery of this Deed, the Grantor shall immediately serve a
notice of assignment:

11.4.1in relation to the Insurances, substantially in the form of Part 3 of
Schedule 3 (Notice of Assignment of Insurances);

11.4.2in relation to the Relevant Contracts, substantially in the form set out
in Part 2 of Schedule 3 (Notice to Contract Party), on each counterparty to a
Relevant Contract to which it is a party; and

11.4.3use its best endeavours to procure that each such party acknowledges that
notice, substantially in the form of Part 3 of Schedule 3 (Letter of
Undertaking) or Part 2 of Schedule 3 (Acknowledgement from Contract Party) as
the case may be.

SECTION 12.0 - intellectual property

12.1Covenants relating to Intellectual Property

The Grantor hereby covenants with the Collateral Agent as collateral agent for
the Secured Parties that in relation to the Intellectual Property it will at all
times during the continuance of this security comply with the provisions set
forth in the following Clauses of this Section.

12.2Intellectual Property

The Grantor shall:

12.2.1if it shall become aware of any infringement of its Intellectual Property,
at once give the Collateral Agent all information in its possession with regard
thereto and at its own cost commence and diligently prosecute and permit the
Collateral Agent in the name, and at the cost of the Grantor, to commence and
prosecute all proceedings which in the sole opinion of the Collateral Agent are
necessary to prevent such infringement or to recover damages in respect thereof;

12.2.2not, without prior written consent of the Collateral Agent in relation to
its Intellectual Property or any part thereof grant any exclusive registered
user agreement or exclusive licence;

12.2.3lodge all notices, complete all filings and registrations and do all other
acts as may be necessary to ensure that its Intellectual Property is valid and
subsisting and remains vested in it and take all such actions and proceedings as
are reasonably necessary to protect such Intellectual Property and if any or all
such Intellectual Property shall at any time become void to lodge all notices
and do all acts as may be necessary to restore such Intellectual Property to it
and in particular to pay all fees as may be necessary for all of the above
purposes before the same shall become due.



28

--------------------------------------------------------------------------------

 

 

SECTION 13.0 - General provisions

13.1Assignment

13.1.1The Grantor may not assign, transfer or delegate any of its rights or
obligations under this Deed without the prior written consent of the Collateral
Agent.

13.1.2The Collateral Agent may assign, transfer or delegate any of its rights or
obligations under this Deed without the prior written consent of or notice to
the Grantor.

13.2Consolidation

The statutory restrictions on the consolidation of mortgages shall not apply to
this security.

13.3Protection of Purchaser

Where a conveyance is made in professed exercise of the power of sale applicable
hereto the title of the purchaser (the "Purchaser") shall not be impeachable on
the grounds that no case has arisen to authorise the sale or that due notice was
not given or that the power was otherwise improperly exercised and the Purchaser
shall not either before or on conveyance be concerned to see or inquire whether
a case has arisen to authorise the sale or due notice has been given or the
power is otherwise than properly or regularly exercised but this provision shall
not prejudice a claim for damages against the person exercising the power or any
person damnified by an unauthorised or improper or irregular exercise thereof.

13.4No Waivers, Remedies Cumulative

No failure on the part of the Collateral Agent (or any Secured Party) to
exercise, nor any delay in exercising any right, remedy, power or privilege
under this Deed or any Loan Document will operate as a waiver thereof, nor will
any single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
under this Deed are cumulative and not exclusive of any such right, remedy,
power or privilege that may otherwise be available to the Collateral Agent or
any Secured Party.

13.5Set-off

In addition to any other right of set-off to which the Collateral Agent (or any
Secured Party) may at any time be entitled (whether by agreement, operation or
law or otherwise), the Collateral Agent (or any Secured Party) may at any time
after the occurrence and during the continuance of an Event of Default (both
before and after any demand hereunder and without notice) set-off any liability
of the Grantor to the Collateral Agent (or any Secured Party) (whether actual or
contingent and whether or not then due and payable) against any credit balance
on any account of the Grantor with the Collateral Agent (or any Secured Party)
and may retain the whole or any part of such credit balance to meet the
liability of the Grantor to the Collateral Agent (or any Secured Party).

13.6Preferential Claims

The Grantor shall procure that all debts and obligations to or in respect of
persons employed by the Grantor which by law may have priority over the security
hereby created shall be punctually duly paid and discharged. 

13.7Power of Attorney    

13.7.1The Grantor by way of security irrevocably appoints the Collateral
Agent as collateral agent for the Secured Parties (whether or not a Receiver has
been appointed) and, also as a separate appointment, or any Receiver or
Receivers appointed to be the attorney or attorneys of the Grantor for the
Grantor and in the name and on behalf



29

--------------------------------------------------------------------------------

 

 

of the Grantor as its act and deed to execute, deliver and perfect all documents
and do all things which the attorney may consider to be required or desirable
for:

(a)carrying out any obligation imposed on the Grantor by this Deed (including
the execution and delivery of any deeds, charges, assignments or other security
and any transfers of any of the Security Assets); and

(b)enabling the Collateral Agent and/or any Receiver to exercise, or delegate
the exercise of, any of the rights, powers and authorities conferred on them by
or pursuant to this Deed or by law (including the exercise of any right of a
legal or beneficial owner of any of the Security Assets).

13.7.2The Grantor shall ratify and confirm all things done and all documents
executed by any attorney in the exercise or purported exercise of any of his
powers. 

13.7.3The Power of Attorney referred to in this Deed shall become enforceable
following the occurrence of an Event of Default which shall be continuing.

13.8Waiver    

A waiver by the Collateral Agent (or any Secured Party) of any breach of any of
the terms provisions or conditions hereof or the acquiescence by the Collateral
Agent (or any Secured Party) in any act (whether commission or omission) shall
not constitute a general waiver of such term provision or condition or of any
subsequent act contrary thereto.

13.9Enforcement of Other Rights

The Grantor waives any right it may have of first requiring the Collateral Agent
(or any Secured Party) to proceed against or enforce any other rights or
security the Collateral Agent (or any Secured Party) may have or benefit from
before enforcing the security constituted hereby.

13.10Appropriations

Until all the Secured Obligations have been unconditionally and irrevocably paid
and discharged in full, the Collateral Agent as collateral agent for the Secured
Parties may:

13.10.1refrain from applying or enforcing any other monies, security or rights
held or received by it in respect of the Secured Obligations unless and until
the amounts recovered by the Collateral Agent from the Grantor are sufficient to
discharge in full all of the Secured Obligations PROVIDED THAT it holds any such
other monies not applied in accordance with Clause 13.10.2 below or apply and
enforce the same in such manner and order as it sees fit (whether against the
Secured Obligations or otherwise) and the Grantor shall not be entitled to the
benefit of the same; and

13.10.2hold in a suspense account any moneys received from the Grantor or on
account of the Grantor's liability in respect of the Secured
Obligations.  Amounts standing to the credit of any such suspense account shall
bear interest at a rate considered by the Collateral Agent (acting reasonably)
to be a fair market rate.

13.11Authority of the Collateral Agent

The Grantor acknowledges that the rights and responsibilities of the Collateral
Agent under this Deed with respect to any action taken by the Collateral Agent
or the exercise or non-exercise by the Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Deed shall, as between the Collateral Agent and
the other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantor, the Collateral Agent shall be
conclusively presumed to be acting as collateral agent for the Secured Parties
with full and valid authority



30

--------------------------------------------------------------------------------

 

 

so to act or refrain from acting, and the Grantor shall not be under any
obligation or entitlement to make any inquiry respecting such authority.

13.12Duty; Obligations and Liabilities

The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Security Assets in its possession shall be to deal
with them in the same manner as the Collateral Agent deals with similar property
for its own account.  The powers conferred on the Collateral Agent hereunder are
solely to protect the Collateral Agent’s interest in the Security Assets and
shall not impose any duty upon the Collateral Agent to exercise any such
powers.  The Collateral Agent shall be accountable only for amounts that it
receives as a result of the exercise of such powers, and neither it nor any of
its Affiliates shall be responsible to the Grantor for any act or failure to act
hereunder, except for their own gross negligence or wilful misconduct as finally
determined by a court of competent jurisdiction.  In addition, the Collateral
Agent shall not be liable or responsible for any loss or damage to any Security
Assets, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by the Collateral Agent in good faith.

13.13Obligations and Liabilities with respect to Security Assets

No Secured Party and none of their Affiliates thereof shall be liable for
failure to demand, collect or realise upon any Security Assets or for any delay
in doing so or shall be under any obligation to sell or otherwise dispose of any
Security Assets upon the request of the Grantor or any other person or to take
any other action whatsoever with regard to any Security Assets.  The powers
conferred on the Collateral Agent hereunder shall not impose any duty upon any
Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or wilful
misconduct as finally determined by a court of competent jurisdiction.

13.14Confirmation of Role of Collateral Agent and Additional Powers

The Collateral Agent confirms that it acts as collateral agent for the Secured
Parties in respect of the Charged Property, in accordance with the terms and
conditions of the Credit Agreement and this Deed, and in performing such role it
shall have all of the other powers and rights granted to trustees pursuant to
the Trustee Act 1893, as amended.

13.15Notices

Any notice, demand or other communication required or permitted to be given or
made under this Deed shall be sent in the manner provided in Section 9.01 of the
Credit Agreement and shall be addressed as follows:

 

(a)if to the Collateral Agent, to:

 

 

Address:

c/o Tennenbaum Capital Partners, LLC

 

2951 28th Street

 

Suite 1000

 

Santa Monica

 

California, 90405

 

 

Attention:

Asher Finci

Fax No.

(310) 889-4950

 



31

--------------------------------------------------------------------------------

 

 

with a copy to Proskauer Rose LLP at:

Address:

2049 Century Park East

 

Suite 3200

 

Los Angeles

 

California, 90067

 

 

Attention:

Steven O. Weisse and Glen K. Lim

Fax No:

(310) 557-2193

 

(b)if to the Grantor, to:

 

 

Address:

Arthur Cox Building

 

Earlsfort Centre

 

Earlsfort Terrace

 

Dublin 2

 

Ireland

 

 

Attention:

David Ryan

Fax No.

+353 1 9012199

 

13.16Non-Competition

13.16.1Until all the Secured Obligations have been unconditionally and
irrevocably paid and discharged in full the Grantor shall not by virtue of any
payment made, security realised or monies received or recovered under the Loan
Documents or any security therefor for or on account of the liability of any
third party:

(a)be subrogated to any rights, security or moneys held, received or receivable
by any Secured Party or any trustee or agent on their behalf) or be entitled to
any right of contribution or indemnity; or

(b)claim, rank, prove or vote as a creditor of any other Loan Party or its
estate in competition with the Collateral Agent (or any trustee or agent on its
behalf); or

(c)receive, claim or have the benefit of any payment, distribution or security
from or on account of any other Loan Party, or exercise any right of set-off as
against any other Loan Party.

13.16.2The Grantor will hold in trust for and forthwith pay or transfer to the
Collateral Agent any payment or distribution or benefit of security received by
it contrary to the provision of this Clause 13.16.  If the Grantor exercises any
right of set-off contrary to the above, it will forthwith pay an amount equal to
the amount set off to the Collateral Agent.  

13.17Counterparts

This Deed may be executed in any number of counterparts and by the parties to
this Deed on separate counterparts, each of which, when executed and delivered,
shall constitute an original, but all the counterparts shall together constitute
but one and the same instrument.

13.18Governing Law and Jurisdiction

13.18.1This Deed shall be governed by and construed in accordance with the laws
of Ireland.



32

--------------------------------------------------------------------------------

 

 

13.18.2The Grantor hereby agrees for the exclusive benefit of the Collateral
Agent that any legal action or proceeding (the "Proceedings") brought against it
with respect to this Deed may be brought in the High Court in Ireland or such
other competent Court of Ireland as the Collateral Agent may elect and the
Grantor waives any objection to the Proceedings being taken in such courts
whether on the grounds of venue or on the ground that the Proceedings have been
brought in an inconvenient forum.  The Grantor undertakes to enter an
unconditional appearance within 14 days after the completion of any service or
process of any Proceedings.  The Grantor hereby consents to the service by post
of any process issued in that jurisdiction.  Nothing herein shall affect the
Collateral Agent's right to serve process in any other manner permitted by law.

13.18.3Nothing in this Clause shall limit the right of the Collateral Agent to
take Proceedings to any other court or competent jurisdiction nor shall the
taking of Proceedings in any or more jurisdictions preclude the taking of
Proceedings in any other jurisdiction (whether concurrently or not).

IN WITNESS whereof the parties have executed and delivered this Deed on the date
first specified above.





33

--------------------------------------------------------------------------------

 

 

SCHEDULE  1

Scheduled Property

None at the date of this Deed.

 





34

--------------------------------------------------------------------------------

 

 

schedule  2

Part 1

The Fixtures and Fittings

None at the date of this Deed.

Part 2

The Relevant Contracts

1.The Business and Assets Transfer Agreement

2.The Loan Agreement

part 3

The Licences

None at the date of this Deed.

Part 4

The Shares

None at the date of this Deed.

Part 5

The Intellectual Property

None at the date of this Deed.

Part 6

The Security Accounts

None at the date of this Deed.

Part 7

The Book Debt Receivable Account

None at the date of this Deed.

 

PART  8

The Insurances

None at the date of this Deed.





35

--------------------------------------------------------------------------------

 

 

schedule 3

PART 1

Form of Letters for Security Account

Part A

Notice to Account Bank

 

[On the letterhead of the Grantor]

 

To:[Account Bank]

 

 

[Date]

 

 

Dear Sirs

Security Deed dated [                      ] 2014 (the "Security Deed") between
(1) DMIH Limited and (2) Obsidian Agency Services, Inc. (acting as collateral
agent for the Secured Parties) (the “Collateral Agent”)

1.This letter constitutes notice to you that pursuant to the Security Deed we
have charged (by way of a first fixed charge) in favour of the Collateral Agent,
for its benefit and the benefit of the other Secured Parties, all our right,
title and interest in respect of any monies standing to the credit of the
accounts maintained by us with you, more particular details of which are set out
in the Schedule to this Notice (the "Accounts").

2.We irrevocably instruct and authorise you to:

2.1disclose to the Collateral Agent any information relating to any Account
requested from you by the Collateral Agent;

2.2comply with the terms of any written notice or instruction relating to any
Account received by you from the Collateral Agent;

2.3hold all sums standing to the credit of any Account to the order of the
Collateral Agent; and

2.4pay or release any sum standing to the credit of any Account in accordance
with the written instructions of the Collateral Agent.

3.We are not permitted to withdraw any amount from any Account without the prior
written consent of the Collateral Agent.

4.We acknowledge that you may comply with the instructions in this letter
without any further permission from us.

5.We enclose a copy of the Security Deed.

6.The instructions in this letter may not be revoked or amended without the
prior written consent of the Collateral Agent.

7.This letter is governed by Irish law.



36

--------------------------------------------------------------------------------

 

 

8.Please confirm your agreement to the above by sending the attached
acknowledgement to the Collateral Agent at [                   ] with a copy to
ourselves.

 

Yours faithfully

 

 

 

………………………………

(Authorised signatory)

DMIH Limited

 

 

 

 

Schedule

 

The Security Accounts

 

 

[Details]





37

--------------------------------------------------------------------------------

 

 

Part B

Acknowledgement of Security Account Bank

 

[On the letterhead of the Account Bank]

 

To:Obsidian Agency Services, Inc. (acting as collateral agent for the Secured
Parties) 

 

 

Copy:[Grantor]

[Date]

 

 

Dear Sirs

Security Deed dated [                      ] 2014 (the "Security Deed") between
(1) DMIH Limited and (2) Obsidian Agency Services, Inc. (acting as collateral
agent for the Secured Parties) (the “Collateral Agent”)

We confirm receipt from DMIH Limited (the "Grantor") of a notice (the "Notice")
dated [                      ] 2014 with respect to a charge under the terms of
the Security Deed over all the right, title and interest of the Grantor to any
amount standing to the credit of any of the Grantor's accounts with us (the
"Accounts").

We confirm that we:

9.accept the instructions contained in the notice and agree to comply with the
Notice;

10.have not received notice of the interest of any third party in any Account;

11.have neither claimed nor exercised, nor will claim or exercise, any security
interest, set-off, counterclaim or other right in respect of any Account; and

12.will not permit any amount to be withdrawn from any Account without your
prior written consent.

The Accounts maintained with us are:

[Specify accounts and account numbers]

This letter is governed by Irish law.

 

Yours faithfully

 

 

 

…………………………………

(Authorised signatory)

[Account Bank]





38

--------------------------------------------------------------------------------

 

 

Part 2

Forms of Letter for Contracts

Part A

Notice to Counterparty

 

To:[Contract party]

 

[Date]

 

 

Dear Sirs

Security Deed dated [                      ] 2014 (the "Security Deed") between
(1) DMIH Limited and (2) Obsidian Agency Services, Inc. (acting as collateral
agent for the Secured Parties) (the “Collateral Agent”)

13.This letter constitutes notice to you that under the Security Deed we have
assigned by way of security to the Collateral Agent all our right, title and
interest in and to [insert details of Contracts or add a schedule of Contracts]
(the "Contracts").

14.We confirm that:

14.1we will remain liable under the Contracts to perform all the obligations
assumed by us under the Contracts; and

14.2none of the Collateral Agent, its agents, any receiver or any other person
will at any time be under any obligation or liability to you under or in respect
of the Contracts.

15.We will also remain entitled to exercise all our rights, powers and
discretions under the Contracts, and you should continue to give notices under
the Contracts to us, unless and until you receive notice from the Collateral
Agent to the contrary stating that the security has become enforceable.  In this
event, all the rights, powers and discretions will be exercisable by, and
notices must be given to, the Collateral Agent or as it directs.

16.Please note that we have agreed that we will not amend or waive any provision
of or terminate the Contracts without the prior consent of the Collateral Agent.

17.This letter is governed by Irish law.

Please acknowledge receipt of this letter by sending the attached
acknowledgement to the Collateral Agent at [                      ].

 

Yours faithfully

 

 

 

…………………………

(Authorised signatory)

DMIH LIMITED





39

--------------------------------------------------------------------------------

 

 

Part B

Acknowledgement of Counterparty

 

To:Silicon Valley Bank

 

 

Copy:DMIH Limited

 

[Date]

 

 

Dear Sirs

We confirm receipt from DMIH Limited (the "Grantor") of a notice dated
[                      ] (the "Notice") of an assignment on the terms of the
Security Deed dated [                      ] 2014 of all the Grantor's right,
title and interest in and to [insert details of the Contracts] (the
"Contracts").

We confirm that we will pay all sums due, and give notices, under the Contracts
as directed in the Notice.

This letter is governed by Irish law.

 

Yours faithfully

 

 

 

……………………………..

(Authorised signatory)

[Counterparty]





40

--------------------------------------------------------------------------------

 

 

Part 3

Part A

Notice of Assignment of Insurances

 

(for attachment by way of endorsement to the Insurance Policies)

 

 

To:[Insurer]

 

[Date]

 

We, DMIH Limited hereby give notice that by a Security Deed dated
[               ], between (1) DMIH Limited and (2) Obsidian Agency Services,
Inc. (acting as collateral agent for the Secured Parties) (the “Collateral
Agent”), we have assigned to the Collateral Agent the policies of insurance more
particular details of which are set out in the Schedule to this Notice (the
"Policies") and all our interest (including the benefit of all money owing or to
become owing to us in respect of the Policies together with all interest
thereon).

We hereby irrevocably authorise and instruct you to issue a letter of
undertaking, in the form attached, to the Collateral Agent and to act on the
instructions of the Collateral Agent in the manner provided in that letter
without any further reference to or authorisation from us.

This letter shall be governed by Irish law.

 

Yours faithfully

 

 

 

 

 

 

…………………………

(Authorised signatory)

DMIH LIMITED

 





41

--------------------------------------------------------------------------------

 

 



SCHEDULE

Policies





42

--------------------------------------------------------------------------------

 

 

Part B

Letter of Undertaking

 

To:Obsidian Agency Services, Inc. (acting as collateral agent for the Secured
Parties) (the “Collateral Agent”)

 

 

 

[Date]

Dear Sirs,

Letter of Undertaking

In accordance with an assignment of the insurance policies referred to in the
Schedule to this letter (the "Policies") made by DMIH Limited (the "Grantor") we
undertake:

18.to note your interest as loss payee on the Policies;

19.to disclose to you without any reference to or further authority from the
Grantor such information relating to the Policies as you may at any time
request;

20.not to release any of the Policies on request by the Grantor without your
prior written consent;

21.following written notification from you of the occurrence of an Event of
Default which is outstanding, to pay all claims payable under the policies of
Insurance to you unless you otherwise agree in writing and save as obliged by
law.

This letter shall be governed by Irish law.

 

Yours faithfully,

 

 

..............................
for and on behalf of

[Insurer]

 

 

 





43

--------------------------------------------------------------------------------

 

 



SCHEDULE

Policies





44

--------------------------------------------------------------------------------

 

 

part 4

Form of notice to and acknowledgement from bank operating Book Debt Receivables
Account

 

To:[insert name and address of Account Bank]

 

Dear Sirs,

 

Re:

Account Holder:

DMIH Limited (the "Grantor")

Account No:

(the "Book Debt Receivables Account")

Account Branch: [insert branch address]

 

22.We give notice that, by a Security Deed dated                 2014 (the
"Security Deed") between (1) the Grantor and (2) Obsidian Agency Services, Inc.
(acting as collateral agent for the Secured Parties)  (the "Collateral
Agent"), the Grantor has charged to the Collateral Agent all its present and
future right, title and interest in and to:

22.1[the Book Debt Receivables, the Book Debt Receivables Account, all monies
from time to time standing to the credit of the Book Debt Receivables Account
and all additions to or renewals or replacements thereof (in whatever currency);
and

22.2all monies standing to the credit of any other accounts from time to time
maintained with you by the Grantor,]

(together the "Charged Accounts") and to all interest from time to time accrued
or accruing on the Charged Accounts and all rights to repayment of any of the
foregoing by you.

23.We advise you that, under the terms of the Security Deed, we are not entitled
to withdraw any monies from the Book Debt Receivables Accounts without first
having obtained the prior written consent of the Collateral Agent.

24.We irrevocably authorise and instruct you from time to time:

24.1unless the Collateral Agent so authorises you, not to permit withdrawals
from the Security Accounts;

24.2to hold all monies from time to time standing to the credit of the Charged
Accounts to the order of the Collateral Agent;  

24.3to pay all or any part of the monies standing to the credit of the Charged
Accounts to the Collateral Agent (or as it may direct) promptly following
receipt of written instructions from the Collateral Agent to that effect; and

24.4to disclose to the Collateral Agent such information relating to the Grantor
and the Charged Accounts as the Collateral Agent may from time to time request
you to provide.

24.5[to pay all monies received by you for our account to (and only to) [specify
account].]

25.We agree that you are not bound to enquire whether the right of the
Collateral Agent to withdraw any monies from any Charged Account has arisen or
be concerned with the propriety or regularity of the exercise of that right or
to be concerned with notice to the contrary or be



45

--------------------------------------------------------------------------------

 

 

concerned with or responsible for the application of any monies received by the
Collateral Agent.

26.The provisions of this notice may only be revoked or amended with the prior
written consent of the Collateral Agent. 

27.Please confirm by completing the enclosed copy of this notice and returning
it to the Collateral Agent (with a copy to the Grantor) that:

27.1you agree to act in accordance with the provisions of this notice;

27.2you have not, at the date this notice is returned to the Collateral Agent,
received notice of any assignment or charge of or claim to the monies standing
to the credit of any of the Charged Accounts or the grant of any security or
other interest over those monies in favour of any third party and you will
notify the Collateral Agent promptly if you should do so in the future; and

27.3you do not now and will not in the future exercise any right to combine
accounts or any rights of set-off or lien or any similar rights in relation to
the monies standing to the credit of the Charged Accounts.

28.This notice (and any acknowledgement) shall be governed by and construed in
accordance with the laws of Ireland.

 

Yours faithfully,

 

 

______________________________

for and on behalf of

DMIH LIMITED

 

 

 

 

Countersigned by

 

 

______________________________

for and on behalf of

[                      ]

 





46

--------------------------------------------------------------------------------

 

 

[On Copy]

 

To:Obsidian Agency Services, Inc. (acting as collateral agent for the Secured
Parties)

 

Copy to:  DMIH Limited

 

We acknowledge receipt of the above notice. We confirm and agree:

(a)that the matters referred to in it do not conflict with the terms which apply
to any Charged Account; and

(b)the matters set out in paragraphs 1 to 3 in the above notice.

 

 

 

_________________________

for and on behalf of

[Account Bank]

 

 

Dated: [                      ]

 





47

--------------------------------------------------------------------------------

 

 



EXECUTION PAGE

Grantor

 

LIMITED 

 

 

 

 

 

GIVEN under the COMMON SEAL of

DMIH LIMITED 

and delivered as a deed:

 

 

/s/ Rick Danis

 

 

Director

 

 

 

 

 

David Panos

 

 

Director/Secretary

 

 

 

 

 

Collateral Agent

 

as collateral agent for the Secured Parties:

 

 

SIGNED AND DELIVERED as a deed by
OBSIDIAN AGENCY SERVICES, INC. as
collateral agent for the Secured Parties:

 

By:

/s/ Howard Levkowitz

 

 

Name:

Howard Levkowitz

 

 

Title:

President

 



48

--------------------------------------------------------------------------------